Citation Nr: 1439155	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Prior to February 2011, entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  From February 2011, entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine (not including the period September 2011 to November 2011 where a temporary 100 percent evaluation for convalescence is in effect).

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1971.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (though jurisdiction lies with the Buffalo, New York RO), which denied entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine (herein lumbar spine disability).  In January 2011, the Board found that the Veteran's appeal included a TDIU claim and remanded the Veteran's claims for entitlement to an evaluation in excess of 20 percent for a service-connected lumbar spine disability and entitlement to a TDIU.  A December 2011 rating decision granted a temporary 100 percent evaluation based on convalescence, effective from September 2011 to November 2011, with the evaluation returning to 20 percent from November 2011.  A March 2012 rating decision increased the evaluation for the Veteran's service-connected lumbar spine disability to 40 percent, effective February 2011, and after the convalescence period, from November 2011.  The March 2012 rating decision also granted entitlement to service connection for radiculopathy of the left lower extremity and right lower extremity (herein bilateral radiculopathy) and established separate evaluations of 10 percent, effective February 2011.  While the Veteran did not appeal the bilateral radiculopathy evaluations, those claims arose out of the current appeal and the issues remain before the Board because the grant of service connection and 10 percent evaluations assigned were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at an October 2010 video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to an evaluation in excess of 40 percent, as partially granted herein, for degenerative disc disease of the lumbar spine, entitlement to an initial evaluation in excess of 20 percent, as granted herein, for radiculopathy of the left lower extremity and entitlement to an initial evaluation in excess of 20 percent, as granted herein, for radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 2011, the Veteran's lumbar spine disability is manifested by forward flexion limited to 30 degrees due to pain and lack of endurance, flare ups and pain following repetitive motion.   

2.  The Veteran's radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.   

3.  The Veteran's radiculopathy of the right lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.   
4.  The Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to February 2011, the criteria for a 40 percent disability evaluation for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R.          §§ 3.102, 4.71a, Diagnostic Code 5237 (2013).  

2.  The criteria for a 20 percent disability evaluation for the Veteran's radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

3.  The criteria for a 20 percent disability evaluation for the Veteran's radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

4.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted below, the Veteran's claims for an increased evaluation for a lumbar spine disability and for an increased initial evaluation for bilateral radiculopathy need to be remanded.  

That notwithstanding, the Board finds that a higher evaluation is warranted for the Veteran's lumbar spine disability (40 percent) prior to February 2011, that a higher initial evaluation is warranted for the Veteran's bilateral radiculopathy (separate 20 percent evaluations) and that a TDIU is warranted.
Lumbar Spine Disability

The Veteran's lumbar spine disability is rated under Diagnostic Code 5237, which provides that the condition will be rated on limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less.  In addition, when evaluating disabilities of the musculoskeletal system, 38 C.F.R.       § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Also, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  

The Veteran was afforded a VA examination in February 2008.  The examination report indicated that "[f]orward flexion occurs from 0 to 40 degrees with pain starting at 30 degrees...Repetitive exercise reduces forward flexion from 0 to 30 degrees due to pain and lack of endurance".  The examination report also stated that the Veteran's "pain flares up every day on ambulation, and during flareups, pain is graded 9/10...The pain is aggravated by walking, prolonged standing, prolonged sitting, doing stairs, bending, stooping, or squatting".  The Veteran was also afforded a VA examination in February 2010.  The examination report indicated that Veteran has daily, constant, severe pain in his lumbar spine (and shooting down the back of the left leg) and that he has moderate severity weekly flare-ups.  The examination report also noted that the Veteran's flexion is limited to 40 degrees and that there is objective evidence of pain on active range of motion and of pain following repetitive motion.  With respect to the effects that the Veteran's lumbar spine disability (noted as with radiculopathy) has on occupational activities, the examination report noted "[d]ecreased mobility, [p]roblems with lifting and carrying, [l]ack of stamina, [p]ain."    

After a review of the evidence of record, the Board concludes that prior to February 2011, an increased evaluation is warranted.  The February 2008 VA examination report noted that the Veteran's forward flexion was limited to 30 degrees due to pain and lack of endurance after repetitive exercise.  While the February 2010 VA examination did not show that the Veteran's forward flexion was limited to 30 degrees, it did address factors relevant under 38 C.F.R. §§ 4.40, 4.45 (2013) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, and resolving reasonable doubt in the Veteran's favor, prior to February 2011, a 40 percent evaluation is warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5237 (2013).  

Bilateral Radiculopathy

The Veteran's bilateral radiculopathy is rated under Diagnostic Code 8520, which provides that a 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  

The Veteran was afforded a VA examination in February 2011.  The examination report noted the problem being detailed as lumbar spine condition with radiculopathy and noted the Veteran's pain to be "chronic and severe and radiates to lower extremities bilaterally."  The examination report noted absent knee and ankle jerk reflexes bilaterally.  An electromyography (EMG) test was performed in January 2011 and the results were cited in the examination report as "mild chronic L5 radiculopathy".  The examination report included a diagnosis of "mild bilateral lower extremity radiculopathy".  

After a review of the evidence of record, the Board concludes that an increased evaluation is warranted.  Based on the objective evidence of absent knee and ankle jerk reflexes bilaterally and the Veteran's chronic and severe pain, the Board concludes that the Veteran's bilateral radiculopathy is manifested by at least moderate incomplete paralysis of the sciatic nerve and, as such, separate 20 percent evaluations are warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  




TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2013).  For purposes of determining the service-connected disability ratable at 60 percent or more, this includes "disabilities resulting from common etiology."  38 C.F.R. § 4.16(a) (2013).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As granted herein, the Veteran's service-connected disabilities include a lumbar spine disability (40 percent evaluation) and bilateral radiculopathy (separate 20 percent evaluations).  The Veteran's overall combined evaluation for these disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2013).  The Board notes that the March 2012 rating decision granting entitlement to service connection for the Veteran's bilateral radiculopathy listed the conditions as "secondary" to the Veteran's service-connected lumbar spine disability.  As such, the Veteran satisfies the schedular threshold percent requirement for consideration of a TDIU, as his service-connected lumbar spine disability and bilateral radiculopathy all result from common etiology and result in a combined evaluation of 60 percent.  See 38 C.F.R. §§ 4.16(a), 4.25 (2013).   

A March 2007 letter from a private doctor (Dr. A.C.) noted that the Veteran "has completed his education thru grade 12".  A June 2007 letter from Dr. A.C. noted the Veteran's "severe mechanical back, buttock and radiating left leg pain" and noted that "[a]t this juncture [the Veteran] remains temporarily and totally disabled from any and all forms of work."  The February 2008 VA examination report stated that the Veteran "has been disabled since March 2002 due to low back pain", that the Veteran "used to be a laborer in a steel piping manufacturing firm" and stated that the Veteran is "severely impaired by his low back pain and is unemployable as a heavy laborer."  The February 2010 VA examination report listed the Veteran's usual occupation as factory work, stated that he is not currently employed and that he retired in March 2002 due to medical and physical problems (specifically his neck).  The examination report further stated that the Veteran's degenerative disc disease of the lumbosacral spine with radiculopathy as having "[s]ignificant [e]ffects" on the Veteran's usual occupation.  The February 2011 VA examination report listed the Veteran's usual occupation as a tubing manufacturer, stated that he is not currently employed and that he retired in March 2002 due to medical and physical problems (specifically his neck).  The examination report further stated that the "Veteran would not be employable in either physical or sedentary employment due to his [service-connected] lumbar spine condition and the radiculopathy.  Veteran can not be in any position for more than 20 minutes at a time and is unable to do any physical labor."  

While acknowledging that the ultimate TDIU determination rests with VA and not a medical examiner, the Board finds the medical evidence discussed above to be highly probative evidence.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board finds that the functional impairment resulting from the service-connected disabilities at least as likely as not results in the inability to obtain and/or retain substantially gainful employment.  As such, entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

General Conclusion 

To the extent only discussed above, the appeal is granted.  By this decision, the Board does not address whether an evaluation in excess of 40 percent for any appellate period is warranted with respect to the Veteran's lumbar spine disability or whether evaluations in excess of 20 percent for any appellate period is warranted with respect to the Veteran's bilateral radiculopathy; those questions can only be resolved following the completion of the development requested below.  As the sole final determinations made in this decision are fully favorable, no discussion of VA's duties to notify and assist is required at this time.


ORDER

Prior to February 2011, an increase from 20 percent to 40 percent for degenerative disc disease of the lumbar spine is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.  

An increase from 10 percent to 20 percent for radiculopathy of the left lower extremity is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

An increase from 10 percent to 20 percent for radiculopathy of the right lower extremity is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

Entitlement to a TDIU is granted.  


REMAND

The December 2011 rating decision (granting a temporary 100 percent evaluation for convalescence) listed under the evidence section private medical records that are not associated with the claims file (physical or electronic), as well as an "[e]lectronic review" of VA treatment reports dated "through the date of this rating".  The March 2012 rating decision listed under the evidence section VA treatment reports from the Buffalo VAMC and Fayetteville VAMC dated "to the present".  The claims file (physical and electronic) does not contain any VA treatment records dated after November 2009.  As this referenced evidence was not available for the Board to review and may be relevant to the Veteran's claims, remand is required to obtain such evidence.

In addition, the Board notes that the Veteran was last afforded a VA examination in February 2011.  The December 2011 rating decision referenced a September 2011 spine surgery.  As this surgery may have impacted the severity of the Veteran's service-connected disabilities, and due to the extensive passage of time since the previous examination, an additional VA examination is warranted.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dating from November 2009 (the last date of VA treatment records associated with the physical claims file).  

Associate all private records referenced in the December 2011 rating decision with the claims file.  

Additionally, any existing temporary file(s) at the Regional Office must be associated with the claims folder.

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine and radiculopathy of the left and right lower extremities.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  Information must be provided as to nerves affected and the extent of severity, the frequency and duration of any doctor-prescribed bedrest, and ankylosis of the spine (if present).

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  The examiner must include a thorough rationale for any conclusions reached.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims for increased ratings for the lumbar spine and bilateral lower extremity radiculopathy in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


